PER CURIAM.
These consolidated appeals were brought here at Government expense after conviction of appellants for the illegal sale of narcotics under 26 U.S.C. § 4704(a) (1958), and 21 U.S.C. § 174 (1958).1
Able court-appointed counsel have skillfully and vigorously presented the cases for the appellants. Our examination of the record satisfies us that there is no error.
Affirmed.

. Appellant Frazier was also indicted and convicted under our assault statute, D.C. Code, § 22-505 (a) (Supp. VTI, 1959).